 



Exhibit 10.1
DEARBORN BANCORP, INC.
2005 Long-Term Incentive Plan
STOCK OPTION AGREEMENT
Optionee:
Total Shares Under Option:
Option Price:
Grant Date:
Expiration Date:
     THIS STOCK OPTION AGREEMENT is effective as of the Grant Date stated above,
by and between Dearborn Bancorp, Inc. and the Optionee.
     WHEREAS, the options described in this Agreement have been granted to the
Optionee pursuant to, and are governed by, the Dearborn Bancorp, Inc. 2005
Long-Term Incentive Plan;
     NOW, THEREFORE, the Company and the Optionee hereby agree as follows:
1. Option Grant. Subject to the terms and conditions of this Agreement, the
Company hereby grants an option to the Optionee to purchase from the Company, at
the Option Price, the number of shares of Stock equal to the Total Shares Under
Option. The options granted constitute an “incentive stock option” within the
meaning of section 422 of the Internal Revenue Code of 1986, as amended.

2. Vesting.
     (a) Regular Vesting. Except as stated in Sections 2(b), 2(c) and 2(d) of
this Agreement, the Optionee shall become vested in the Total Shares Under
Option if the Vesting Criteria set forth in the attached Schedule A — Vesting
Criteria Schedule have been met. If the Vesting Criteria have not been met as of
the date set forth in Schedule

 



--------------------------------------------------------------------------------



 



A, the Optionee’s rights to the Total Shares Under Option will be immediately
forfeited. The Committee will determine in its sole discretion whether the
Vesting Criteria are met.
     (b) Accelerated Vesting. Notwithstanding the satisfaction of the Vesting
Criteria referred to in Section 2(a) of this Agreement, the Total Shares Under
Option shall become 100% vested upon the date of a Change in Control.
     (c) Termination for Cause or Without Consent. Notwithstanding anything in
this Agreement to the contrary, if the Company terminates the Optionee’s
employment for Cause prior to a Change in Control, or the Optionee’s employment
is terminated voluntarily by the Optionee and without the consent of the
Company, this Agreement shall be terminated and all options granted to the
Optionee under this Agreement shall be forfeited, regardless of whether the
Vesting Criteria set forth on Schedule A have been met on or before such
termination date, unless and to the extent that the Committee determines that
such forfeiture would violate applicable law.
     (d) Misconduct. An Optionee shall forfeit all rights in his or her option
under the Plan, and all such options shall automatically terminate and lapse, if
the Committee determines that the Optionee has (i) used for profit or disclosed
to unauthorized persons, confidential information or trade secrets of the
Company, (ii) breached any contract with or violated any fiduciary obligation to
the Company, including without limitation, a violation of any Company code of
conduct, (iii) engaged in unlawful trading in the securities of the Company or
of another company based on information gained as a result of that Optionee’s
employment or other relationship with the Company, or (iv) committed a felony or
other serious crime.

2



--------------------------------------------------------------------------------



 



     3. Exercise of Options.
     (a) General. Except as otherwise specified by the Committee in accordance
with Section 3(c), the Optionee (or his Representative, as the case may be) may
exercise the options granted under the Agreement, in whole or in part, at any
time on or after the Vesting Date for such options and prior to their Expiration
Date, by complying with the procedures described in this Section 3. The Optionee
shall forfeit all rights to any option under this Agreement, whether or not then
vested, which is not exercised prior to the Expiration Date.
     (b) Exercise Procedure. The Optionee or his Representative (if applicable)
may exercise all or a portion of his vested options under this Agreement by
delivering notice to the Company. The notice shall specify the number of shares
of Common Stock that the Optionee desires to purchase by exercise of his or her
vested options, and shall include payment for the Option Price of such shares in
one of the following ways:

  (i)   The Optionee may tender payment of the Option Price on the date of
exercise in the form of cash, certified check, bank draft, or postal or express
money order made payable to the order of the Company and denominated in U.S.
dollars; or     (ii)   The Optionee may tender payment of the Option Price on
the date of exercise in the form of shares of Common Stock having a Fair Market
Value on the date of exercise equal to the Option Price (if such shares were
acquired upon exercise of an option, they must

3



--------------------------------------------------------------------------------



 



      have been held by the Optionee for at least six months at the time of
tender); or     (iii)   The Optionee may tender payment of the Option Price on
the date of exercise in a combination of (A) shares of Common Stock (subject to
the holding period described in paragraph (ii) above); and (B) cash, certified
check, bank draft, or postal or express money order made payable to the order of
the Company and denominated in U.S. dollars, equal to the difference between the
Option Price and the Fair Market Value of the tendered shares of Common Stock on
the date of exercise.

Within 30 days after the date of such exercise, the Company shall make available
to the Optionee a certificate registered in the Optionee’s name or a book entry
in a depository institution for the Optionee’s account, representing the
aggregate number of shares of Common Stock purchased by the Optionee as a result
of such exercise.
     (c) Deferral of Exercise or Delivery of Shares. Notwithstanding any
provision in this Agreement to the contrary, if any law or regulation of any
governmental authority having jurisdiction in the matter requires the Company,
Committee, Optionee, or Representative to take any action or refrain from action
in connection with the exercise of any option under this Agreement or the
delivery of shares of Common Stock to the Optionee, or to delay such exercise or
delivery, then the exercise or delivery of such shares shall be deferred until
such action has been taken or such restriction on action has been removed.

4



--------------------------------------------------------------------------------



 



4. Rules Governing the Expiration Date. The Expiration Date for options granted
to the Optionee under this Agreement shall be subject to the following rules:
     (a) Termination of Employment. If the Optionee voluntarily with the Consent
of the Company terminates employment with the Company (for reasons other than
termination upon death, Change in Control or Disability), the Expiration Date
for exercising any options under this Agreement which were vested as of his or
her date of termination shall be the earlier of the three month anniversary of
the date of such termination or the Expiration Date of the option.
     (b) Disability. If the Optionee terminates employment with the Company on
his Disability Retirement Date, the Expiration Date for exercising his vested
options under this Agreement shall be the first anniversary of his Disability
Retirement Date.
     (c) Optionee’s Death. If the Optionee dies while actively employed by the
Company, the Expiration Date for exercising his vested options under this
Agreement shall be the first anniversary of the Optionee’s death.
     (d) Change in Control. The Expiration Date for all of the Optionee’s vested
options shall be the tenth anniversary of the Grant Date if a Change in Control
takes place while the Optionee is employed by the Company.
     (e) Maximum Expiration Date. Notwithstanding any provision in this
Section 4 of the Agreement to the contrary, no option shall be exercisable on or
after the tenth anniversary of the Grant Date.
5. General Provisions. The Optionee acknowledges that he has read, understands
and agrees with all of the provisions in this Agreement and the Plan, including
(but not limited to) the following:

5



--------------------------------------------------------------------------------



 



     (a) Authority of Committee. The Committee shall have all the authority set
forth in the Plan including, but not limited to, the authority to administer the
Agreement and the Plan and to adopt or establish such rules, regulations and
agreements, guidelines, procedures and instruments, which are not contrary to
the terms of the Plan which it believes may be necessary or advisable for the
administration and operation of the Agreement and the Plan. Any dispute or
disagreement which arises under this Agreement or the Plan shall be resolved by
the Committee in its absolute discretion. Any such determination, interpretation
or other action by the Committee shall be final, binding and conclusive with
respect to the Optionee and all other persons affected thereby.
     (b) Notices. Any notice which is required or permitted under this Agreement
shall be in writing (unless otherwise specified in the Agreement or in a writing
from the Company to the Optionee), and delivered personally or by mail, postage
prepaid, addressed as follows: (i) if to the Company at 1360 Porter Street,
Dearborn, Michigan 48124-2823, Attention: Corporate Secretary, or at such other
address as the Company by notice to the Optionee may have designated from time
to time; (ii) if to the Optionee, at the address indicated in the Optionee’s
then-current personnel records, or at such other address as the Optionee by
notice to the Company may have designated from time to time. Such notice shall
be deemed given upon receipt.
     (c) Withholding Taxes. The Company shall have the right to deduct from all
options paid in cash any federal, state or local taxes required by law to be
withheld with respect to such options and, with respect to options in which
Common Stock is issued

6



--------------------------------------------------------------------------------



 



upon exercise of an option, to require the payment (through withholding from the
Optionee’s salary or otherwise) of any such taxes.
     (d) Nontransferability. This Agreement and the options granted to the
Optionee hereto shall be nontransferable and shall not be sold, hypothecated or
otherwise assigned or conveyed by the Optionee to any other person, except as
specifically permitted in this Agreement. No assignment or transfer of this
Agreement or the rights represented thereby, whether voluntary or involuntary,
or by operation of law or otherwise, shall vest in the assignee or transferee
any interest or right whatsoever, except as specifically permitted in this
Agreement. The Agreement shall terminate, and be of no force or effect,
immediately upon any attempt to assign or transfer the Agreement or any of the
options to which the Agreement applies.
     (e) Designation of Beneficiary. The Optionee may designate a person or
persons to receive, in the event of his death, any rights to which he would be
entitled under this Agreement. Such a designation shall be filed with the
Company in accordance with uniform procedures specified by the Committee. The
Optionee may change or revoke a beneficiary designation at any time by filing a
written statement of such change or revocation with the Company in accordance
with uniform procedures specified by the Committee. No beneficiary designation
or change of beneficiary designation will be effective until notice thereof is
received. If an Optionee fails to designate a beneficiary or if the beneficiary
predeceases the Optionee, the beneficiary shall be the legal representative of
the Optionee’s estate. The Optionee is not required to obtain spousal consent to
designate someone other than the spouse as beneficiary.

7



--------------------------------------------------------------------------------



 



     (f) Disability Exercise. In the event of the Disability of the Optionee,
the option may be exercised by the Optionee’s legal representative or guardian.
     (g) No Shareholder Rights. The Optionee shall have no rights as a
shareholder of the Company, and shall not be deemed to be a shareholder of the
Company for any purpose, as a result of the options granted to the Optionee
under this Agreement, until the date that shares of Common Stock have been
issued or transferred to the Optionee following the exercise of an option in
accordance with this Agreement. The Optionee shall not be entitled to any
dividends or other rights for which the record date is prior to the date of such
issuance, transfer, or receipt.
     (h) Not an Employment Contract. This Agreement shall not be deemed to limit
or restrict the right of the Company to terminate the Optionee’s employment at
any time, for any reason, with or without Cause, or to limit or restrict the
right of the Optionee to terminate his employment with the Company at any time.
     (i) Amendment or Termination. This Agreement may be amended or terminated
at any time by the mutual agreement and written consent of the Optionee and the
Committee. The Committee shall have the right to amend the Vesting Criteria set
forth on Schedule A to the Agreement prior to any option becoming vested.
     (j) Governing Instrument. This Agreement is subject to all terms and
conditions of the Plan and shall at all times be interpreted in a manner that is
consistent with the intent, purposes, and specific language of the Plan.
     (k) Severability. If any provision of this Agreement should be held illegal
or invalid for any reason by the Committee or court of applicable jurisdiction,
such

8



--------------------------------------------------------------------------------



 



determination shall not affect the other provisions of this Agreement, and it
shall be construed as if such provision had never been included herein.
     (l) Headings/Gender. Headings in this Agreement are for convenience only
and shall not be construed to be part of this Agreement. Any reference to the
masculine, feminine or neuter gender shall be a reference to other genders as
appropriate.
     (m) Governing Law. This Agreement shall be construed, and its provisions
enforced and administered, in accordance with the laws of the State of Michigan
and, where applicable, federal law.
6. Definitions. All capitalized terms shall have the meaning set forth in the
Plan or, if not defined in the Plan, shall be defined as set forth below.
     (a) Cause means (i) the willful and continued failure by Optionee
substantially to perform duties and obligations to the Company (other than any
such failure resulting from Optionee’s Disability), (ii) the willful engaging by
Optionee in misconduct which is materially injurious to the Company, monetarily
or otherwise, (iii) a conviction for or plea of nolo contendere to a felony
under the laws of any state within the United States or of the United States.
     (b) Change in Control has the meaning specified in Section 8 of the Plan.
     (c) Disability means the Optionee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months or as otherwise determined by
the Committee.

9



--------------------------------------------------------------------------------



 



     (d) Disability Retirement Date means the date of the Optionee’s termination
of employment from the Company due to Disability.
     (e) Expiration Date means the date set forth on the first page of this
Agreement unless an earlier Expiration Date is established by operation of
Section 4 of this Agreement.
     (f) Fair Market Value has the meaning specified in Section 2(i) of the
Plan.
     (g) Grant Date means the date set forth on the first page of this
Agreement, upon which the options described in this Agreement were granted to
the Optionee.
     (h) Option Price means the price per share set forth on the first page of
this Agreement.
      (i) Optionee means the person named on the first page of this Agreement.
     (j) Plan means the Dearborn Bancorp, Inc. 2005 Long-Term Incentive Plan, as
adopted by the Board of Directors on April 12, 2005, and approved by the
Company’s shareholders on May 17, 2005, and as may be amended from time to time.
     (k) Representative means, in the event of the Optionee’s Disability, his
duly authorized legal representative or guardian; or, in the event of the
Optionee’s death, his estate, legal representative, or beneficiary as designated
pursuant to Section 5(e).
     (l) Total Shares Under Option means the number of options granted to the
Optionee as set forth on the first page of this Agreement.
     (m) Vesting Criteria means the criteria set forth in Schedule A — the
Vesting Criteria Schedule to this Agreement.
     (n) Vesting Date means the date(s) specified in Schedule A — the Vesting
Criteria Schedule to this Agreement by which the Vesting Criteria must be met.

10



--------------------------------------------------------------------------------



 



     The Optionee by accepting this option acknowledges and agrees (i) that the
option will be exclusively governed by the terms of the Plan, including the
right reserved by the Company to amend or cancel the Plan at any time without
the Company incurring liability to the Optionee (except for options already
granted under the Plan), (ii) that options are not a constituent part of salary
and that the Optionee is not entitled, under the terms and conditions of
employment, or by accepting or being granted an option under the Plan to require
options to be granted to him or her in the future under this Plan or any other
plan, and (iii) that the Optionee will seek all necessary approval under, make
all required notifications under and comply with all laws, rules and regulations
applicable to the ownership of options and Common Stock upon the exercise of the
options.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer and the Optionee has executed this Agreement, as of
the Grant Date first above written.

                  DEARBORN BANCORP, INC.    
 
           
 
  By:        
 
     
 
   
 
                OPTIONEE    
 
                     

11



--------------------------------------------------------------------------------



 



SCHEDULE A
Vesting Criteria Schedule

 



--------------------------------------------------------------------------------



 



Dearborn Bancorp, Inc.
2005 Long-Term Incentive Plan
DESIGNATION OF BENEFICIARY
CHECK ONE, COMPLETE AS APPLICABLE, AND SIGN
                               I do not wish to designate a Beneficiary under
the 2005 Long-Term Incentive Plan (the “Plan”) at this time. It is my desire
that any right to exercise a stock option under the Plan after my death be
distributed under my Will or the laws of descent and distribution.
                               In the event of my death it is my desire that any
right to exercise a stock option under the Plan pass to the following designated
(Beneficiary(ies):

         
NAME
  RELATIONSHIP   ADDRESS

(If more than one Beneficiary is named, the Beneficiaries shall share equally in
the rights unless otherwise stated above).
Unless otherwise expressly provided, if any Beneficiary above designated
predeceases the Participant, any rights shall pass equally to the remaining
designated Beneficiary(ies), if any, who survive the Participant, but if no
designated Beneficiary survives the Participant, any rights shall be distributed
to the Participant’s estate.
The Participant may change the Beneficiary(ies) by filing written notice with
the Company.
The designation of Beneficiary herein is subject to all the terms and conditions
of the Plan and all applicable laws, rules and regulations. In addition, the
Company may require an indemnity and/or other assurances from the
Beneficiary(ies) prior to the exercise of any rights by such Beneficiary(ies)
under the Plan.

             
Date:
           
 
           
 
          Signature of Participant

 